Citation Nr: 0031867	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  93 - 17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to a rating in excess of 50 percent for reflex 
sympathetic dystrophy of the right (major) forearm and hand. 

Entitlement to direct or secondary service connection for 
reflex sympathetic dystrophy of the left (minor) upper 
extremity and the lower extremities, bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from July 1983 to May 1986, 
from August 1986 to May 1989, when he was placed on the 
Temporary Disability Retired List (TDRL), and from April 
1994, when he was returned to active duty, to August 1995, 
when he was permanently retired due to physical disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1991 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The appellant has since 
relocated to the State of Colorado, and his claims folder is 
under thejurisdiction of the VA RO in Denver, Colorado.

This matter was previously before the Board in June 1995, in 
November 1996, and in August 1997, and was Remanded to the RO 
on each occasion for reasons which were fully set out in 
those remand orders.  Among other necessary actions, the 
Board required additional development of the medical 
evidence, to include a current VA neurological examination by 
a Board of two neurologists and a specialist opinion as to 
any relationship which might exist between the veteran's 
service-connected reflex sympathetic dystrophy (RSD) of the 
right (major) forearm and hand and claimed RSD of the left 
(minor) upper and the lower extremities, bilaterally.  The 
requested development has been satisfactorily completed, and 
the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The claim for a rating in excess of 50 percent for RSD of 
the right (major) forearm and hand is plausible because the 
veteran has alleged an increase in the severity of that 
disability.  

2.  The claim of entitlement to direct or secondary service 
connection RSD of the left (minor) upper and the lower 
extremities, bilaterally, is plausible because RSD was 
manifested during active service in another area of the 
veteran's body, and the veteran's allegation that such was 
present during active service must be presumed credible for 
purposes of establishing a well-grounded claim.  

3.  RSD first shown during active duty in July 1997 involved 
only the right forearm and hand; no left upper extremity, 
bilateral lower extremity, or other anatomical involvement 
was shown during any period of active service.  

4.  The veteran's service-connected RSD of the right (major) 
forearm and hand is currently manifested by subjective 
complaints of pain and discomfort 

5.  Claimed RSD of the left upper extremity and bilateral 
lower extremities was not demonstrated or diagnosed during 
any period of active service or on service separation 
examinations.  

6.  The record contains no competent medical evidence which 
links or relates any RSD of the left upper extremity or 
bilateral lower extremities to the veteran's service-
connected RSD of the right forearm and hand; and competent 
medical evidence contained in the record is to the effect 
that no such relationship exists.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 50 percent for RSD of 
the right (major) forearm and hand is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  

2.  The claim of entitlement to direct or secondary service 
connection for RSD of the left (minor) upper and the lower 
extremities, bilaterally, is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).  

3.  The criteria for a rating in excess of 50 percent for RSD 
of the right (major) forearm and hand are not met.  
38 U.S.C.A. §§ 1155, 5107(a);  38 C.F.R. 3.321(b)(1); Part 4, 
§§ 4.1-4.10, 4.124a, Diagnostic Code 8515 (1999).

4.  RSD of the left (minor) upper and the lower extremities, 
bilaterally, was not incurred in or aggravated by active 
service, and an etiological relationship has not been 
demonstrated between the service-connected RSD of the right 
forearm and hand and any RSD of the left (minor) upper and 
the lower extremities, bilaterally, found present.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.102, 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of 50 percent for reflex sympathetic dystrophy of the 
right (major) forearm and hand is plausible and is thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  In addition, the veteran's claim for direct 
or secondary service connection for RSD of the left (minor) 
upper extremity and the lower extremities, bilaterally, is 
plausible because he has stated that such was manifest during 
active service, and his service medical records reflect the 
presence of that disorder in another area of his body during 
active service.  The evidentiary threshold for establishing a 
well grounded claim is low, and requires only that the claim 
be "plausible" or "capable of substantiation, " and that 
"[s]uch a claim need not be conclusive but only possible to 
satisfy the initial burden of [§ 5107(a)]."  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  We further find that the facts 
relevant to the issues on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claims has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he has undergone numerous VA 
orthopedic, neurologic, and radiographic examinations in 
connection with his claims.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's RSD of 
the right (major) forearm and hand.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the most current evidence of record is not 
adequate for rating purposes.  Moreover, the case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to that 
disability.  

I.  Evidentiary and Procedural History

As noted, the veteran initially served on active duty from 
July 1983 to May 1986, and from August 1986 to May 1989, when 
he was placed on the Temporary Disability Retired List 
(TDRL).  His service medical records show that in July 1987, 
the veteran complained of pain and paresthesias of the right 
arm after a venopuncture to draw blood for laboratory 
testing.  The initial impression was possible nerve damage, 
and subsequent evaluation yielded an impression of reflex 
sympathetic dystrophy (RSD).  The veteran continued to 
complain of pain and numbness of the right arm, and an 
evaluation performed in connection with Medical Board 
proceedings in March 1989 showed that the veteran continued 
to have tingling, pain and numbness in the right palm and the 
first two digits, in all fingertips of the right hand 
together with a slight swelling, and a slightly decreased 
range of full motion in the right index finger and full 
extension in the right elbow.  In addition, the veteran 
experienced pain and difficulty on using the right hand, as 
well as pain on touching of the right hand and arm; 
hyperpathic sensation to pinprick, touch and cold, 
particularly in the right palm; difficulty with physical 
activities such as jumping jacks, push-ups, crabwalk, and 
climbing ladders, and with pushing, pulling, grasping things 
with his right hand and fine motor skills.  The final 
diagnosis was RSD of the right forearm and hand.  Physical 
Evaluation Board proceedings held in March 1989 determined 
that the veteran was currently unfit for further duty because 
of his right arm and hand disorder, and he was placed on the 
Temporary Disability Retired List (TDRL) in May 1989.  

In May 1989, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526).  Based 
upon the evidence contained in his service medical records, a 
rating decision of November 1989 granted service connection 
for RSD of the right (major) forearm and hand, rated as 
severe incomplete paralysis of the right (major) median nerve 
under  38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8515, and 
evaluated as 50 percent disabling from the date following 
service separation.  A routine future VA examination was 
scheduled in May 1990 in order to determine whether his 
disability had improved.  

The veteran was notified of that action and of his right to 
appeal, but failed to initiate a timely appeal and that 
decision became final after one year.  

VA outpatient treatment records dated in May 1991 show that 
the veteran was seen for complaints of left shoulder pain of 
one month's duration, and stated that it felt like something 
grinding when he moved his left arm.  Examination, including 
X-ray, was negative and the diagnosis was bursitis, left 
shoulder.  

A report of VA general medical examination, conducted in June 
1991, noted that the veteran had a normal posture and gait, 
and that he was right-handed.  Examination disclosed that he 
had RSD, with very slight extension of the fingers of both 
hands; pain, tenderness, numbness and tingling in both 
forearms; very slight motion in the elbow joints and shoulder 
joints, bilaterally; muscle spasms and twitching of the upper 
extremity muscles, particularly in the right forearm; severe 
pain in the arms and shoulders, bilaterally; and diminished 
reflexes of the triceps and biceps, bilaterally.  There was 
no evidence of muscle atrophy.  The diagnosis was RSD 
involving the hands, wrists, forearms, arms, and shoulders, 
bilaterally.  A neurological evaluation was recommended.

A rating decision of July 1991 confirmed and continued the 50 
percent evaluation assigned for the veteran's service-
connected RSD of the right (major) forearm and hand, and the 
veteran was notified of that decision.  The veteran initiated 
an appeal, seeking a rating in excess of 50 percent for RSD 
of the right (major) forearm and hand and claiming service 
connection for RSD of the left (minor) forearm and hand.  

The veteran subsequently failed to report for a scheduled VA 
neurological examination in September 1991, and a rating 
decision of October 1991 denied a rating in excess of 50 
percent for RSD of the right (major) forearm and hand, and 
denied service connection for a left (minor) upper extremity 
condition, giving rise to this appeal.  A Statement of the 
Case was issued addressing the issue of a rating in excess of 
50 percent for RSD of the right (major) forearm and hand.  

In October 1991, the veteran submitted VA Form 21-8940, 
seeking a total disability rating based on unemployability 
due to service connected disability, and showing that he last 
worked full time as a factory worker in November 1990.   

A report of VA neurological examination, conducted in 
December 1991, cited the veteran's service medical records by 
way of history, and noted that magnetic resonance imaging 
(MRI) of the brain, cervical spine and thoracic spine, and 
right shoulder in approximately one year prior to his 
examination had disclosed normal findings.  The veteran 
asserted that he had begun to experience pain and numbness in 
the left arm about eight months previously, with inability to 
hold anything in his arms, and low back and hip pain about 
four months previously when walking more than 200 feet; but 
denied blurred vision, hemianopsia, diplopia, vertigo, 
headache or loss of consciousness.  Mental status examination 
was normal, and examination of the cranial nerves disclosed 
no abnormalities.  However, wrist drop was found, 
bilaterally, and there was giveaway weakness of the upper and 
lower extremities, bilaterally, with normal muscle tone and 
adequate bulk.  His gait was described as peculiar, and he 
walked slowly but could stand up unassisted.  There were no 
abnormal or involuntary movements, no drift or lag of the 
outstretched arms, finger-to-nose was done well on both 
sides, and sensation to light touch, pinprick, vibration, and 
position was intact in the upper and lower extremities, 
bilaterally.  
Biceps, triceps, and supinators were absent on both side, 
while patellar reflexes were 2+ and symmetrical, the right 
ankle jerk was absent, and both plantar responses were 
flexor.  The neurologic impression was RSD, and the examiner 
stated that he seriously doubted that the veteran has 
multiple sclerosis or other motor neuron disease process.  

A rating decision of February 1992 denied a rating in excess 
of 50 percent for RSD of the right (major) forearm and hand, 
and denied a total disability rating based on unemployability 
due to service connected disability.  A Supplemental 
Statement of the Case was issued addressing the appeal for a 
rating in excess of 50 percent for RSD of the right (major) 
forearm and hand.  The denial of the claim for a total 
disability rating based on unemployability due to service 
connected disability was not appealed.  

In January 1992, the veteran submitted a copy of a TDRL 
examination conducted at MacDill Air Force Base to assess his 
capacity for return to active duty.  The examination report 
noted that the veteran had been diagnosed with RSD of the 
right arm secondary to a needle stick injury in the right 
antecubital fossa, and that the veteran complained of pain in 
the upper and lower limbs, as well as inability to exercise.  
The veteran indicated that he had attempted several kinds of 
employment, but had been unsuccessful secondary to his 
disability, and that his symptoms had progressed to his left 
arm and both lower extremities.  Examination revealed some 
decreased range of motion in all extremities secondary to 
pain; normal muscle tone without evidence of muscle atrophy, 
symmetrical reflexes, and a normal Romberg's sign.  X-rays of 
the lumbosacral and cervical spine, the pelvis, and the 
sacroiliac joints were negative for abnormality, and it was 
suggested that a neurological consult be scheduled.  The 
diagnoses were RSD of the right upper extremity and both 
lower extremities.  The examiner recommended that the veteran 
be medically separated from service

A rating decision of March 1992 continued the denial of a 
rating in excess of 50 percent for RSD of the right (major) 
forearm and hand, and for a total disability rating based on 
unemployability due to service connected disability.  A 
Supplemental Statement of the Case was issued addressing the 
appeal for a rating in excess of 50 percent for RSD of the 
right (major) forearm and hand.  

The veteran's Substantive Appeal (VA Form 1-9), dated in 
March 1992, requested a rating in excess of 50 percent for 
RSD of the right (major) forearm and hand.  In addition, 
veteran stated that his service-connected condition had 
progressed, and that he now had problems with both arms, both 
legs, and both feet, with inability to stand for prolonged 
periods and frequent numbness of the buttocks, and stated 
that he was entitled to service-connection for RSD of the 
left arm, both feet, both legs, and the buttocks.

A Supplemental Statement of the Case was issued addressing 
the appeal for a rating in excess of 50 percent for RSD of 
the right (major) forearm and hand, and further addressing 
the issue of service connection for RSD of the left arm, both 
hips, both legs, both buttocks, and both feet on a direct 
basis or as secondary to service-connected RSD of the right 
(major) forearm and hand.  

In August 1993, the veteran was evaluated at Evans Army 
Community Hospital, Fort Carson, Colorado, to determine his 
fitness for further active service.  The examination report 
disclosed that the veteran complained of pain in his right 
hand and customarily used his left; that his gait was 
completely normal; that his cranial nerves were intact; that 
motor examination revealed normal bulk, tone and strength 
with some breakaway weakness in the right hand; that a full 
range of right hand motion was present, with complaints of 
pain on motion; that sensory examination was grossly intact 
to pinprick, light touch, proprioception and vibratory sense, 
with a slight decrease in the ulnar distribution of the right 
hand; and that coordination, finger-to-nose, heel-to-shin 
were normal, although rapid alternating movements were 
slightly decreased in the right hand.  Electromyography and 
nerve conduction testing of the right upper extremity were 
conducted and were found to be normal, with no evidence of 
motor radiculopathy, radial or ulnar neuropathy, or 
generalized polyneuropathy.  The diagnosis was RSD, moderate, 
stable.  He was referred to the Physical Evaluation Board.

A Physical Evaluation Board report, dated in December 1993, 
determined that the veteran remained unfit for further 
service because of RSD of the right forearm and hand, 
manifested by pain, without objective evidence of 
neurological dysfunction including sympathetic abnormalities; 
range of motion limited only by pain, muscle weakness 
characterized as breakaway, rated as mild, with an assigned 
disability rating of 10 percent.  The veteran was continued 
on the TDRL pending future examination.  However, in March 
1994, the Physical Evaluation Board reevaluated the evidence 
in the veteran's case, and determined that the veteran's 
condition had improved to the point that currently there was 
no functional impairment that precluded satisfactory 
performance of his duties, and that he was fit for duty.  

By letter of April 1994 from the U.S. Army, the veteran was 
notified that he had been found fit for duty and removed from 
the TDRL, effective April 13, 1994, and he reentered active 
service in April 1994.  The veteran's service medical records 
for his period of active service from April 1994 to August 
1995 are silent for complaint, treatment, findings, or 
diagnosis of RSD of the right forearm and hand.  Those 
records are devoid of objective clinical findings of motor, 
sensory, or reflex deficit in either upper extremity or hand.  
A Medical Evaluation Board Consultation in April 1995 found 
no evidence of a neurological disability of the right upper 
extremity.  His service entrance examination, conducted in 
April 1995, found no abnormalities of the upper extremities, 
and his neurological examination was normal.  The veteran 
subsequently was given a medical discharge with severance pay 
for a disability unrelated to his RSD of the right forearm 
and hand.  

In June 1995, the Board remanded the case to the RO for 
additional development of the evidence, to include a current 
VA neurological examination by a Board of two neurologists 
who had reviewed the veteran's claims folder, and a 
specialist opinion as to any relationship which might exist 
between the veteran's service-connected reflex sympathetic 
dystrophy of the right (major) forearm and hand and claimed 
reflex sympathetic dystrophy of the left (minor) upper and 
the lower extremities, bilaterally.  

Although the service medical records for the veteran's period 
of active service from April 1994 to August 1995 were 
received at the RO in October 1995, there is no evidence that 
any of those service medical records or the TDRL examinations 
and evaluations conducted with respect to the disabilities at 
issue were reviewed prior to or in connection with any 
subsequent VA compensation examination.  

A report of VA orthopedic and neurologic examinations, 
conducted in December 1995, cited the veteran's history of 
inservice nerve injury to his right arm during a 
venopuncture, with subsequent progressive weakness of the 
right upper extremity from shoulder to fingertips, now said 
to be progressing to the left shoulder and lower extremities.  
Some swelling was noted in his right hand and wrist, without 
deformity.  Examination disclosed flexion of both elbows from 
zero to 140 degrees; motion of both shoulders from zero to 
170 degrees on forward elevation and zero to 175 on 
abduction.  Radial deviation of the wrists was to 10 degrees 
on the right and to 16 degrees on the left; ulnar deviation 
of the wrists was to 32 degrees on the right and to 40 
degrees on the left; plantar flexion of the wrists was to 33 
degrees on the right and to 50 degrees on the left; and 
dorsiflexion of the wrists was to 44 degrees on the right and 
to72 degrees on the left.  External rotation of the shoulders 
was to 75 degrees on the right and to 80 degrees on the left, 
while internal rotation of the shoulders was to 60 degrees on 
the right and to 75 degrees on the left.  Flexion of the 
right hip was to 90 degrees on the right and to 100 degrees 
on the left, while abduction of the right hip was to 40 
degrees on the right and to 35 degrees on the left.  The 
veteran was noted to be extremely bulky and well-muscled.  

The examiner further noted the veteran's subjective 
complaints of numbness and paresthesia, or a pins-and-needles 
sensation, affecting the right shoulder down to the fingers.  
Miscellaneous neurological examination disclosed that cranial 
nerves were intact.  X-ray examinations of the shoulders, 
elbows, wrists, and hands, bilaterally, disclosed no evidence 
of fracture or dislocation, no soft tissue or bony 
abnormalities, and no evidence of arthritis or abnormality of 
the joints.  The examiner diagnosed RSD of the right upper 
extremity.  He further stated that, to his knowledge, that 
condition had never spread to other extremities, and that he 
could not think that the veteran's RSD of the right upper 
extremity was related to his other conditions.  He also 
diagnosed a suspected chronic strain of the hip.  

Another Supplemental Statement of the Case was issued 
addressing the appeal for a rating in excess of 50 percent 
for RSD of the right (major) forearm and hand, and further 
addressing the issue of service connection for RSD of the 
left upper (minor) extremity and the lower extremities, 
bilaterally, on a direct basis or as secondary to service-
connected RSD of the right (major) forearm and hand.  

In November 1996, the Board remanded the case to the RO for 
additional development of the evidence, to include a current 
VA neurological examination by a Board of two neurologists 
who had reviewed the veteran's claims folder, and a 
specialist opinion as to any relationship which might exist 
between the veteran's service-connected reflex sympathetic 
dystrophy of the right (major) forearm and hand and claimed 
reflex sympathetic dystrophy of the left (minor) upper and 
the lower extremities, bilaterally.  In addition, the Board 
noted that the veteran had been returned to active duty from 
April 1994 and permanently retired in August 1995 for 
disability unrelated to those currently at issue, and that 
additional service medical records had been received at the 
RO that had not been considered at the time of the recent VA 
examinations.  

Following the Board remand of November 1996, the RO sent 
letters to the veteran at an old mailing address, although a 
current address was available in the claims file.  Receiving 
no response, the case was returned to the Board.  In August 
1997, the Board again remanded the case to the RO to carry 
out the instructions contained in the November 1996 remand 
order.  

A March 1998 letter from Victor M. Rodriguez, MD, a private 
internist, stated that he had recently seen the veteran; that 
the veteran had a history of RSD of the right arm of 10 
years' duration; that such condition had recently become 
worse, causing the veteran to be unable to use his right arm; 
that he was scheduled to undergo an extensive work-up and 
evaluation by a group of neurologists at the VA medical 
center in Tampa, Florida; and that he needed a 90-day leave 
of absence until the scheduled work-up was completed.  

A report of VA neurological examination by a panel of two 
neurologists, conducted in February 1998, noted that the 
veteran's claims folder and medical records were reviewed 
prior to their examinations.  The report cited the veteran's 
medical history and his current complaints of increasingly 
severe numbness and tingling in the upper extremities, worse 
on the right.  The veteran presented for examination with the 
appearance that his arms were almost useless, carrying them 
motionless at his side.  However, on being seated, 
observation showed that his extremities were well muscled and 
there was no evidence of muscle atrophy which would be 
expected in an individual with the veteran's lengthy history 
of RSD.  Strength testing in the hands was initially low, 
increasing with every effort, which is the opposite that one 
would expect in a patient with RSD, and the veteran reported 
only numbness , tingling, and weakness, but exhibited no 
significant pain.  Reflexes were very slightly diminished in 
the right upper extremity as opposed to the left.  The 
examiners stated that it was as likely as not that the 
veteran had mild RSD of his right upper extremity, but it was 
unlikely that there was any relationship between any left 
upper extremity or bilateral lower extremity conditions and 
the RSD of the right upper extremity.  In addition, it was 
found not to be as likely as not that the veteran had RSD of 
the left upper extremity or the lower extremities.  A bone 
scan conducted in March 1998 was normal, with no evidence of 
abnormal uptake in the hands, wrists, or shoulders, 
bilaterally, and no evidence of RSD.  

In June 1998, the veteran submitted VA Form 21-8940, claiming 
a total disability rating based on unemployability due to 
service-connected disability, and showing that he had last 
worked on a full-time basis in February 1998 on an assembly 
line at PulsaFeeder, Inc.  he also submitted a certificate 
from Dr. Rodriguez stating that the veteran had been under 
his care for RSD of the right upper extremity since February 
1998, and that he did not know when he would be able to 
return to work.  

An August 1998 letter from an official of PulsaFeeder, Inc., 
stated that the veteran had become, according to his 
physician, medically incapable of returning to work; that the 
veteran had exhausted his short-term disability benefit; and 
that as of August 31, 1998, he was considered an inactive 
employee of PulsaFeeder, Inc.  A VA Form 21-4192, completed 
by the same official and received in September 1998, provided 
similar information, as well as noting that the veteran had 
earned  $18,667 in the preceding year while working on the 
assembly line.  

A report of VA neurological examination for compensation and 
pension purposes, conducted in July 1999, noted the veteran's 
medical history in detail, cited the examiner's review of his 
claims folder and service medical records, and recounted the 
veteran's current complaints.  Examination showed that the 
cranial nerves were intact.  Examination disclosed that the 
veteran walked with very little arm swing on the right, while 
the left arm had an essentially normal arm swing.  When 
seated, he let his right arm dangle alongside the chair, 
holding it carefully away from his body, while the left arm 
was held in a more classic position for RSD, with the veteran 
appearing to be protective of both arms to a great degree.  
He held his neck in a very stiff position, and appeared to 
move en bloc.

Motor examination disclosed no muscle atrophy of either arm 
or of the intrinsic muscles of either hand, and strength was 
difficult to assess as he held both hands in protective 
postures.  He was unable to open the right hand fully, and 
fingers and thumb remained in a partially curled position.  
He would occasionally flinch on touching of the hand, and 
exhibited some pain behavior while testing the biceps.  
Giveaway weakness was shown on all of the motions tested, 
although no definitive focal weakness could be detected.  
Similar behavior was noted on testing of the left hand, and 
the examiner stated that there was clearly no true weakness 
in the hands, although some guarding was noted.  A full range 
of motion was present in the hand, wrist, and elbow, 
bilaterally, although the veteran appeared to have difficulty 
in extending the arm above 90 degrees on passive movement.  
Sensation was normal to pain, vibration, light touch, and 
position symmetrically, although he complained of constant 
and intense dysesthesia, worse on the right.  Rapid 
alternating movements of the fingers were performed slowly 
and deliberately, and he was unable to oppose the thumb and 
little finger of either hand.  He was able to walk on heels 
and toes and tandem walk, reflexes were 1+ throughout, and 
both toes were downgoing.  

The neurological examiner expressed the belief that the 
veteran was managing the  activities of daily living with 
significant assistance from family members and without using 
his right arm; that employability was affected because both 
arms were involved and repeated activity increases his level 
of pain and discomfort; that the veteran had functional use 
of his left arm and was able to talk and interact with people 
without significant difficulty; that fine motor skills were 
diminished which would limit work at a computer; and that the 
veteran could perform the same kinds of work that he did 
while in service, checking people in and out, and seeing that 
activities were completed, etc.  The diagnoses were RSD of 
the right arm, moderately severe; and RSD of the left arm, 
mild.  

A report of VA orthopedic examination for compensation and 
pension purposes, conducted in July 1997, noted that the 
veteran was last evaluated at the time of service separation 
in 1998; that he was not currently taking any medications; 
that he had previously worked in an assembly line, but was 
not currently employed; and that his present complaints 
included RSD of the right forearm and hand.  He reported that 
he was independent in all activities of daily living, driving 
a van with an automatic transmission, goes on vacation to 
Florida once a year, and is currently living in subsidized 
housing.  He recounted working in different activities, but 
noted difficulty in bi-manual activities and temperature 
changes.  He indicated that he could not return to work 
because he had only one vehicle, although he had applied for 
vocational rehabilitation and was waiting to hear from that 
office.  He indicated a desire to return to school, and to go 
into some occupation such as business management or social 
work.  

Orthopedic examination disclosed that the veteran had a 
normal gait and stance and that he avoided using the right 
upper extremity; however, there was 5/5 muscle strength 
throughout the upper extremities and both lower extremities, 
especially in the shoulder elevators, biceps, triceps, and 
wrist extensors, with excellent grip and strength; that there 
was no muscle atrophy in the left shoulder; and passive and 
active range of range of motion of the wrist and elbow were 
within normal limits, abduction was to 180 degrees, 
internal/external rotation was to 90 degrees, and there was 
no pain on palpation of the biceps tendon.  Neurological 
examination revealed that cranial nerves were intact; that 
sensation was intact in the left upper and both lower 
extremities; that deep tendon reflexes were symmetrical and 
toes were downgoing, bilaterally; that reflexes were normal 
in the left upper extremity to fine finger tapping, rapid 
alternating movements and heel-to-shin, bilaterally.  The 
examiner expressed the opinion that the veteran could return 
to sedentary work given his current service-connected RSD and 
his nonservice-connected findings, given his description of 
his current activities of daily living.  X-ray studies of the 
left shoulder and right forearm disclosed no soft tissue or 
bony abnormalities.

A rating decision of August 1999 denied a total rating based 
on unemployability due to service-connected disability.  The 
veteran was notified of that action, but failed to initiate 
an appeal.

II.  Analysis

Rating in Excess of 50 percent for Reflex Sympathetic 
Dystrophy of the Right (Major) Forearm and Hand

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).   Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability  picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  

The veteran's RSD of the right forearm and hand is currently 
evaluated as 50 percent disabling under the provisions of  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8515 based upon a 
initial rating of severe incomplete paralysis of the median 
nerve of the dominant (major) hand.  VA's Schedule for Rating 
Disabilities, provides, in pertinent part, that a 70 percent 
evaluation will be assigned where there is complete paralysis 
of the median nerve of the major hand, with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist is weakened; and pain with trophic disturbances. 

The record in this case shows that on VA examination 
conducted in May 1991, the examiner, who was not a 
neurologist, relied upon the diagnosis of RSD provided by the 
RO, and the veteran's subjective complaints of severe pain, 
tenderness, numbness, and tingling throughout both upper 
extremities, with only slight movement in the joints of both 
upper extremities and hands, and diagnosed RSD of all joints 
in both upper extremities, despite the fact that the 
examination report does not reflect that any effort was made 
to test the veteran's strength against resistance or passive 
motion of the right upper extremity, and that his own 
examination failed to disclose any evidence of disuse atrophy 
in the musculature of the upper extremities.  Thereafter, a 
December 1991 report of VA neurological examination of the 
veteran found that there were no abnormal or involuntary 
movements, no drift or lag of the outstretched arms, finger-
to-nose was done well on both sides, and sensation to light 
touch, pinprick, vibration, and position was intact in the 
upper and lower extremities, bilaterally.  The only abnormal 
findings noted were a bilateral wrist drop, not previously or 
subsequently shown in the medical record, and a giveaway 
weakness of the upper and lower extremities, bilaterally, 
although muscle bulk was shown to be adequate and muscle tone 
was normal.  

Although a January 1992 report of TDRL evaluation by the Army 
revealed a decreased range of motion in all extremities due 
to pain, muscle tone was normal and without any evidence of 
muscle atrophy, reflexes were symmetrical, and a normal 
Romberg's sign was elicited.  On subsequent evaluation by the 
Army in August 1993 to determine his fitness for further 
active service, the veteran complained of pain in his right 
hand, while motor examination revealed normal muscle bulk, 
tone and strength with some breakaway weakness in the right 
hand; a full range of right hand motion was present; sensory 
examination was grossly intact to pinprick, light touch, 
proprioception and vibratory sense, with a slight decrease in 
the ulnar distribution of the right hand; coordination, 
finger-to-nose, heel-to-shin testing were normal, although 
rapid alternating movements were slightly decreased in the 
right hand; and electromyography and nerve conduction testing 
of the right upper extremity were found to be normal, with no 
evidence of motor radiculopathy, radial or ulnar neuropathy, 
or generalized polyneuropathy.  The diagnosis was RSD, 
moderate, stable.  

The December 1993 Physical Evaluation Board report found that 
the veteran's RSD of the right forearm and hand was 
manifested by complaints of by pain, without objective 
evidence of neurological dysfunction including sympathetic 
abnormalities; range of motion limited only by pain, muscle 
weakness characterized as breakaway and rated as mild, and 
assigned a disability rating of 10 percent.  After further 
review of the evidence, the Physical Evaluation Board 
determined in March 1994 that the veteran's condition had 
improved to the point that currently there was no functional 
impairment that precluded satisfactory performance of his 
duties, that he was fit for duty, and that his condition did 
not warrant the assignment of a disability rating.  The Board 
notes that the service department had followed the veteran 
since the outset of his right forearm and hand disability and 
had access to his entire medical history, and considers the 
service department evidence cited above to be highly 
persuasive as to the degree of the veteran's disability.  

Furthermore, following service reentry in April 1994, the 
veteran's service medical records are silent for complaint, 
treatment, findings, or diagnosis of RSD of the right forearm 
and hand; that such records are devoid of objective clinical 
findings of motor, sensory, or reflex deficit in either upper 
extremity or hand; and that the veteran was never given a 
profile for a right upper extremity disability.  A Medical 
Evaluation Board Consultation in April 1995 found no evidence 
of a neurological disability of the right upper extremity, 
and the veteran's April 1995 service separation examination 
found no abnormalities of the upper extremities, and his 
neurological examination was normal.  

To the same point, a December 1995 VA orthopedic and 
neurologic examination cited the veteran's subjective 
complaints of numbness and paresthesia affecting the right 
shoulder down to the fingers, an essentially symmetrical 
range of motion was shown in the major joints of the upper 
extremities, and the veteran was found to be extremely bulky 
and well-muscled, with no evidence of muscle atrophy in the 
upper extremities.  X-ray examinations of the shoulders, 
elbows, wrists, and hands, bilaterally, disclosed no evidence 
of fracture or dislocation, no soft tissue or bony 
abnormalities, and no evidence of arthritis or abnormality of 
the joints.  The examiner diagnosed RSD of the right upper 
extremity.  

A February 1998 report of VA neurological examination 
indicated that the veteran presented for examination with the 
appearance that his arms were almost useless, carrying them 
motionless at his side, while observation showed that his 
extremities were well muscled and there was no evidence of 
the definite muscle atrophy which would be expected in an 
individual with the veteran's lengthy history of RSD.  
Strength testing in the hands was initially low, increasing 
with every effort, which was noted to be the opposite that 
one would expect in a patient with RSD, and the veteran 
exhibited no significant pain.  There was no finding of 
limitation of movement of the fingers, and inability to 
oppose the thumbs to the fingers.  A bone scan conducted in 
March 1998 was normal, with no evidence of abnormal uptake in 
the hands, wrists, or shoulders, bilaterally, and no evidence 
of RSD.  It is noteworthy that, on the date of the 
neurological examination, the veteran had already 
discontinued his employment on the grounds that he was 
"unable to use his right arm."

The March 1998 letter from Dr. Rodriguez states, in pertinent 
part, that the veteran was unable to use of his right arm and 
needed 90 days off to prepare for a VA neurological 
examination.  The Board notes that the veteran is service-
connected for his RSD of the right forearm and is eligible 
for treatment and evaluation at VA medical facilities at 
government expense by a VA neurological specialist with 
access to his treatment records.  Further, as the veteran had 
undergone a VA neurological examination the previous month, 
it is not clear why he would require a 90-day absence from 
work in order to "prepare" for another such examination.  
In his claim for a total disability rating based on 
unemployability due to service-connected disability, and in 
the associated documents, the veteran indicates that he had 
worked on a full-time basis from April 1997 to February 1998 
on an assembly line.  The Board considers such employment to 
be a somewhat unlikely choice for an individual claiming 
disability in excess of 50 percent in his dominant hand.  

A July 1999 report of VA neurological examination called 
attention to the fact that the veteran held both hands in 
protective postures; that his fingers and thumb remained in a 
partially curled position; that he would occasionally flinch 
on touching of the hand; that rapid alternating movements of 
the fingers were performed slowly and deliberately; that he 
exhibited pain behavior while testing the biceps; and that 
similar behavior was noted on testing of the left hand.  
However, motor examination disclosed no muscle atrophy of 
either arm or of the intrinsic muscles of either hand, a full 
range of motion was present in the hand, wrist, and elbow, 
bilaterally, no definitive focal weakness could be detected, 
the examiner stated that there was clearly no true weakness 
in the hands, sensation was normal to pain, vibration, light 
touch, and position symmetrically, and he was able to walk on 
heels and toes and tandem walk, reflexes were 1+ throughout, 
and both toes were downgoing.  The neurological examiner's 
belief that the veteran was managing the  activities of daily 
living with significant assistance from family members, 
without using his right arm, and that repeated activity 
increases his level of pain and discomfort is shown to be 
based upon statements from the veteran rather than objective 
clinical findings on examination.  

On the July 1999 VA orthopedic examination, it was noted that 
the veteran was not currently taking any medications, and 
that he had previously worked in an assembly line, but was 
not currently employed.  Examination disclosed that the 
veteran had a normal gait and stance and that he avoided 
using the right upper extremity; however, there was 5/5 
muscle strength throughout the upper extremities and both 
lower extremities, especially in the shoulder elevators, 
biceps, triceps, and wrist extensors, with excellent grip and 
strength; that there was no muscle atrophy in the left 
shoulder; and passive and active range of range of motion of 
the wrist and elbow were within normal limits, abduction was 
to 180 degrees, internal/external rotation was to 90 degrees, 
and there was no pain on palpation of the biceps tendon.  
Neurological examination revealed that cranial nerves were 
intact; that sensation was intact in the left upper and both 
lower extremities; that deep tendon reflexes were symmetrical 
and toes were downgoing, bilaterally; that reflexes were 
normal in the left upper extremity to fine finger tapping, 
rapid alternating movements and heel-to-shin, bilaterally.  
The examiner further found that the veteran was independent 
in all activities of daily living, driving a van with an 
automatic transmission and going on vacation to Florida once 
a year.  The veteran recounted working in different 
activities, and indicated that he could not return to work 
because he had only one vehicle, rather than because of his 
RSD of the right forearm and hand.  He related that he had 
applied for vocational rehabilitation, and indicated a desire 
to return to school or to go into some occupation such as 
business management or social work, while noting difficulty 
in bi-manual activities and temperature changes.  

Based upon the foregoing, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 50 
percent evaluation is not warranted.  To that point, the 
Board notes the absence of objective clinical findings of 
inclination of the hand to the ulnar side, or that the index 
and middle fingers are extended more than normally, or of any 
evidence of atrophy of the muscles of the thenar eminence.  
Further, the medical evidence does not show that the thumb is 
in the plane of the hand (ape hand), or that pronation is 
incomplete and defective, or that the veteran experiences 
absence of flexion of index finger, feeble flexion of middle 
finger, fixed extension of the index and middle fingers, or 
the inability to flex the distal phalanx of thumb or make a 
fist.  While defective opposition of the thumb was shown on a 
single occasion, another examination on the same date failed 
to show such a finding.  For the reasons and bases stated, 
the Board is unable to conclude that the veteran's RSD of the 
right forearm and hand are manifested by complete paralysis 
of the median nerve of the major hand.  Based upon the 
foregoing, the Board finds that a rating in excess of 50 
percent for RSD of the right (major) forearm and hand is not 
warranted under the provisions of  38 C.F.R. Part 4,§ 4.124a, 
Diagnostic Code 8515 (1999), and that claim is denied.  


Entitlement to Direct or Secondary Service Connection for RSD 
of the Left (Minor) Upper Extremity and the Lower 
Extremities, Bilaterally

The veteran has also alleged that he has RSD of the left 
(minor) upper extremity and the lower extremities, 
bilaterally; that such disabilities were incurred during 
active service or that they are due to and the result of his 
service-connected RSD of the right (major) forearm and hand.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1999).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board's review of the veteran's service medical records 
from his first two periods of active service shows that those 
records are devoid of complaint, treatment, findings, or 
diagnosis of any neurological abnormality of the left upper 
extremity or either of the lower extremities.  At the time 
the veteran was placed on the TDRL, the objective clinical 
findings of RSD were limited to his right (major) forearm and 
hand.  Accordingly, the Board finds that RSD of the left 
upper extremity or either of the lower extremities was not 
demonstrated or diagnosed during active duty or at the time 
of service separation.  Further, RSD is not among those 
diseases or injuries which are subject to presumptive service 
connection under any applicable law or regulation.  While the 
veteran has alleged that RSD of the left (minor) upper 
extremity and the lower extremities, bilaterally, was present 
during active service, the Court has held that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the cause or diagnosis of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
If such testimony is not competent, it cannot be probative.  

In addition, the report of VA neurological examination 
conducted in December 1991 shows that the veteran stated that 
he had begun to experience pain and numbness in the left arm 
about eight months previously, i.e., in approximately April 
1991, nearly two years after being separated from active 
service and placed in temporary retired status.

In the absence of competent medical evidence establishing the 
presence of RSD of the left (minor) upper extremity and the 
lower extremities, bilaterally, during active service, the 
Board finds that direct service connection for RSD of the 
left (minor) upper extremity and the lower extremities, 
bilaterally, is not warranted.  Accordingly, that claim is 
denied.

The veteran has further alleged that his claimed RSD of the 
left upper extremity and lower extremities, bilaterally, is 
secondary to his service-connected RSD of the right (major) 
forearm and hand.  The Court has held that the term 
"disability" as used in  38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated 
(emphasis in original).  Allen v. Brown,  7 Vet. App. 439 
91995).  The Court further held that, pursuant to 38 U.S.C.A. 
§ 1110 and  38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, Id.

The Board again notes that the veteran is not competent to 
offer evidence that requires medical knowledge, such as the 
cause or diagnosis of a disability.  See Grottveit,  5 Vet. 
App. at 93;  Espiritu,  2 Vet. App. at 495.  However, as the 
veteran was shown to have RSD of the right (major) forearm 
and hand during active service, and was subsequently shown to 
have a similar condition in another area of his body, the 
Board undertook further development in order to obtain a 
qualified and competent medical opinion as to that issue.  

To that end, Board remanded the appeal to the RO on two 
occasions in order to obtain medical opinions as to whether 
the veteran's service-connected RSD of the right (major) 
forearm caused or worsened the veteran's claimed RSD of the 
left upper extremity or lower extremities, bilaterally.  On 
VA orthopedic and neurologic examination in December 1995, 
the examiner stated that, to his knowledge, RSD  had never 
spread to other extremities, and that he could not think that 
the veteran's RSD of the right upper extremity was related to 
his other conditions.  On VA neurological examination of the 
veteran by a board of two neurologists in February 1998, the 
examiners stated that it was as likely as not that the 
veteran had mild RSD of his right upper extremity, but it was 
unlikely that there was any relationship between any left 
upper extremity or bilateral lower extremity conditions and 
the RSD of the right forearm and hand.  In addition, it was 
found not to be as likely as not that the veteran had RSD of 
the left upper extremity or the lower extremities.  

The Board finds that the record contains competent medical 
evidence consisting of opinions from medical specialists to 
the effect that no relationship exists between the veteran's 
service-connected RSD of the right forearm and hand and any 
neurological disability of the left upper extremity or lower 
extremities, bilaterally.  There is no competent evidence 
which supports the veteran's conjecture that his service-
connected RSD of the right forearm and hand caused or 
worsened any left upper extremity or bilateral lower 
extremity conditions.  For the reasons and bases stated, the 
claim for secondary service connection for RSD of the left 
(minor) upper extremity and the lower extremities, 
bilaterally, is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards, and the Board notes that the 
current 50 percent disability rating is calculated to reflect 
a severe industrial impairment.  Neither is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Further, while the veteran has alleged that he is unable to 
obtain employment due to service-connected disability, as 
provided by  38 C.F.R. Part 4, § 4.16(b), his claim based on 
unemployability was considered by the RO and denied, and the 
veteran failed to submit an appeal of that determination.  He 
has not asserted that vocational rehabilitation is infeasible 
and indicates that he has applied for that benefit.  
Accordingly, the Board will not address the issue of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (1999).  


ORDER

Entitlement to a rating in excess of 50 percent for reflex 
sympathetic dystrophy of the right (major) forearm and hand 
is denied. 

Entitlement to direct or secondary service connection for 
reflex sympathetic dystrophy of the left (minor) upper 
extremity and the lower extremities, bilaterally, is denied.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


